﻿At the outset I wish to convey to Ambassador Shihabi my warmest congratulations on his election as President of the General Assembly at its forty-sixth session, and to wish him every success in carrying out his high and responsible duties. It is a source of satisfaction that an experienced diplomat of such high calibre and distinguished qualities has been elected to this prestigious post. The fact that the President comes from Saudi Arabia, a country so close to the hearts of all Muslims, has a special significance for us.
I should like also to express our appreciation for the valuable services of his predecessor, His Excellency Mr. Guido da Marco of Malta, in successfully guiding the affairs of the forty-fifth session of the General Assembly.
The Republic of Afghanistan sincerely congratulates the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Korea, the Democratic People's Republic of Korea, Lithuania, Estonia and Latvia on joining the community of nations. It should be pointed out that our country was among the first officially to recognize the independence of the Republics of Lithuania, Estonia and Latvia.
My visit to Haw York and my presence in this Hall are not in pursuance of the established tradition of utilizing this world rostrum to promote and publicize Government and State policies. I appear here in the name not only of a Government but also of a nation, a nation which for 13 years has been burning in the flames of war. That war has posed a grave danger to the spiritual and physical existence of our nation. 
During those fateful 13 years my country, Afghanistan, has been dragged into the abyss of a conflict so wild and merciless that it has sent one tenth of its valorous and patriotic people to annihilation and another one third into a miserable life of exile. This conflict has plundered Afghanistan's cultural values and heritage and wasted its material wealth to the value of the labour and money invested over the past 50 years in social and economic development. Above all, the fabric of our society and our national unity, the products of thousands of years of coexistence between inseparable elements of our people and of their common struggle to safeguard the independent national identity of the Afghans, have been subjected to a dangerous game.
Why has a nation that lived by the toil of its hands and the sweat of its brow - a nation that bowed to none but its Creator and harboured animosity towards none - suffered such a terrible destiny? Who is responsible for all the sufferings of the Afghan people? What are the reasons behind all those miseries? He must accept that responses to these questions vary. Some consider that awful poverty, the socio-economic policies of previous Governments and Afghanistan's unbalanced reliance on one of the world's blocs are the main factors. Others blame the sensitive strategic and geopolitical location of Afghanistan and the cut-throat competition of the cold-war Powers and their regional allies for the expansion of their spheres of influence. The degree to which these and other factors influenced the situation may vary. But what is certain is that the fingers of accusation and blame point in more than one direction.

The main question now is this: is it now the time for us to bring each of the relevant factors before the tribunal of history and to sit in judgement, measuring and apportioning the extent of their respective roles and responsibilities? Alas, not yet.
How can one deny that the bulk of the documents and evidence related to external and internal developments concerning Afghanistan since April 1978 are still being kept confidential? How can one claim that the Afghans and the world public have full knowledge of all the facts as they were, not as they were portrayed? Are we in a position impartially and fairly to evaluate and analyse the events and their implications or to judge whether the continuation of the present situation makes it inevitable that new factors will emerge to protract the bloodshed?
I sincerely believe that under the present circumstances no one can say the final word on the actual reasons for and causes of the bloody adventure in our country, and that no one has the moral right to delay an early end to the crisis on that pretext.
Considering the interests of the Afghans and the dominant world trends, narrow-minded and revanchist notions and attitudes must be set aside. Instead, we must find a solution that will promote the salvation and the good of the Afghans and further the interests of regional and world peace and stability. There can be no doubt that this must be a peaceful political solution in conformity with humanism and the ethics of civilized man, with Afghan traditions and with Islamic teachings and tenets. The use of force and the settlement of problems through war have become rejected and abhorrent. Notwithstanding the pain and wounds of the afflicted body and soul of the
patient people of Afghanistan, there Is no reason to doubt the futility of attempts to gain military superiority.
Furthermore, some of the important reasons for the emergence and aggravation of the Afghan problem either have ceased to exist or have been downgraded. The principles and foundations of cold-war-era international relations have been drastically altered, and the bloodstained arenas of East-West rivalry have become more and more limited. Two years have now passed since Soviet troops left our country: there have been considerable transformations in Afghanistan's State policies, functions and legal, political and economic structures. Similarly, there have been palpable changes in the composition of the parties to the conflict and in the policies of their allies. Afghans - each of whom has lost at least one dear one - have grown fed up with the destructive and fratricidal war. Nor is the world prepared any longer to provide money and weapons for Afghans to kill Afghans. Those changes, which result from the new way of thinking at the world level and from the policy of national reconciliation within our country, have provided conditions conducive to ending our people's pain and hardship. 
My Government assumed the heavy responsibility of administration and received the vote of confidence of the Parliament at one of the most sensitive and critical junctures of our country's history. However, I have not hidden the fact that the main mission of my Government, as a government of national accord, is to help facilitate the task of transition towards the establishment of an elected new government in conformity with the aspirations of the vast majority of the Afghan people. Therefore, it is not accidental that two thirds of the present cabinet members are influential, non-partisan personalities and experienced technocrats trained in the West.
I must state clearly that in the present conditions of our country only an insane person can cultivate the feelings of ambition and lust for power. But what has compelled me and my colleagues to shoulder the heavy and exhausting burden of government is our recognition of the awesome responsibility which lies before us and all other patriotic Afghans for the destiny of our downtrodden people.
We know that in the present circumstances no government has the right to claim that it enjoys the support of all Afghans. But this fact can in no way deny us the right to serve all segments of our people. We consider this not only as our right but also as our humanitarian obligation and our patriotic and Islamic duty. We have earnestly taken it upon ourselves to serve as an instrument of conciliation and compromise among the Afghan warring factions of the Government. Hence, we have adopted policies which place the supreme national interests of Afghanistan above all partisan, ideological, tribal, linguistic and religious considerations. We believe that peace has become the highest aspiration and the most urgent need of our people. Therefore, we consider it our honourable and immediate duty to strive for the fulfilment of that aspiration. But we can accomplish this mission successfully only if there is a real will and determination to bring about the cessation of war and the establishment of peace on the part of all effective forces of Afghan society. Such a determination could convincingly be demonstrated only by the practical readiness for the commencement of negotiations among the main parties concerned. In defiance of Afghan and world public opinion, unfortunately, some circles still harbour unrealistic hopes of achieving military supremacy, hopes which impede the commencement of intra-Afghan dialogue that could serve as a key for solving other problems.
How can one claim to be a proponent of peaceful, political settlement and, at the same time, refrain from holding negotiations with the main parties? Afghans throughout history have preserved the innocent name of Afghans and have lived honourably as a united whole, fraternally and with independence of judgement. Afghans have a common home; in order to salvage it from the scourge of war, they should unite and find a sound formula. If we Afghans in the peace process, we shall commit a mistake as grave as those who wish to negate the role of Afghans inside the country. The defeat of repeated military efforts is indicative of certain hard and objective realities which should be recognized and properly understood.
There is no doubt that the supreme interests of the nation will provide a solid and firm basis for conciliation and harmony among the conflicting realities. We fully understand that the years of confrontation and the ensuing suffering have created a wide gulf of mistrust and hard feelings among the sides. But the present and future interests of the country and of its people make it absolutely necessary to put aside feelings of vengeance and revenge. To attempt to settle scores and embark on a vendetta would result in a vicious circle. Mutual courage, graciousness and forgiveness are required to reduce the deep sorrow of yester-years in anticipation of the happiness and tranquillity of the morrow and to heal the psychological and physical injuries of our devout people with the balm of national accord and unity.
The Government of the Republic of Afghanistan has made serious and sincere efforts to eliminate the reasons and causes of disagreements and to endeavour to bring ever closer the positions of the sides.
The following statement was made in continuation of several proposals offered by Kabul on a political settlement on the seventy-second anniversary of the country's independence:
"We are in favour of direct, face-to-face and unconditional talks with opponents of the State of the Republic of Afghanistan, because setting prior conditions would result in delaying the talks. The process of negotiations with a number of opposition groups continues at different levels, while other opponents still have reasons which prevent them from holding direct negotiations. We propose that talks between the representatives of the Republic of Afghanistan and the opposition groups take place in the presence of neutral third parties. In other words, the Republic of Afghanistan is prepared to negotiate with the opposition groups through the mediation of the United Nations or of the countries interested in the Afghan problem."
The Afghan president, in reaction to the United States-Soviet joint declaration last week, proposed as a first step the enforcement of a cease-fire throughout Afghanistan and the commencement of talks between the State and the Council of the Internal Mijahideen Commander, leader of the parties and groups based in Peshawar and Tehran, the former king and his followers, and Afghan intellectuals living in Europe and America. 
Afghanistan is a traditional society. In Afghanistan people hold their aged and elderly in high esteem. In the present conditions when the flames of war are ablaze in the country, our people expect their elders, wherever they may be - among them His Majesty Mohammed Zaher Shah, the former king of our country - to take an active part in extinguishing this fire. We know that all Afghan personalities abroad are also concerned about their country, but as a proverb goes in the Pashtu language, "The ground burns where the fire is set". The country and its people are awaiting them. Silence and indifference in the present situation would be an unforgivable sin.
From this authoritative world rostrum, I wish to communicate to the Assembly and to the people of the world the silent cry of the millions of tired and war-ridden Afghans whose lives have become a dreadful nightmare. The international community, and in particular the permanent members of the Security Council, should recognize their moral responsibilities in the face of the disaster in Afghanistan by making use of the mechanism provided in the Charter of the United Nations and lay the groundwork for negotiations and a political settlement. Silence and indifference in the face of this tragedy of blood, tears and fire would reflect a lack of conscience and an abandonment of moral responsibility. Such inaction should not continue. 
Here I wish to express the appreciation and gratitude of the people and Government of Afghanistan for the serious and untiring efforts of His Excellency Javier Perez de Cuellar, Secretary-General of the United Nations and his personal representative, Mr. Benon Sevan, in helping to achieve a peaceful political settlement of the Afghan problem.
The Secretary-General's statement, which contained the five main elements of a political settlement of the Afghan problem, represents the international consensus and was supported by the Republic of Afghanistan and all interested countries. These documents guarantee the preservation of national sovereignty, territorial integrity, political independence, the right of the Afghan people freely to choose the political and socio-economic system of their country and other values on which all Afghans are in agreement. The Secretary-General's statement takes into account the nature of the Afghan conflict and contains elements of a comprehensive, practicable, just and honourable settlement for all the warring parties. These qualifications make it possible to achieve a national accord around the Secretary-General's statement, an understanding that has emerged among the concerned external parties. One of the salient elements of the statement is that, at the end of the transition period and peace process, the basic need of car people, namely, security, stability, democracy and development will be ensured. 
I urge this great assembly of nations to utilize its moral authority and prestige to call upon all the Afghan parties and the governments concerned to take steps towards implementing the Secretary-General's statement and to begin negotiations to that end without any further delay. I strongly believe that in the warmth of the national unity of the Afghans and world solidarity, the ice of misunderstanding and hard feeling will break and, by virtue of their traditions of thousands of years, the Afghans will find peaceful ways and means of settling their problems and will embark on rebuilding their ruined country. Our sisters and brothers who are away from their homes and hearths will return to their relatives and friends; all Afghans will join hands and adopt a socio-political order that will regulate their interactions with the government of the State in accordance with their own wishes. 
I believe that if we put aside' the personal interests of a few in the Afghan plain, and curb the illegitimate influence and hidden intentions of certain circles in some countries, the remaining differences are not so substantial as not to admit o£ a solution. 
The joint declaration of the United States Secretary of State Mr. James Baker and the Soviet Foreign Minister Mr. Boris Pankin at the end of their talks on Afghanistan in Moscow is in fact a gigantic step towards removing one of the barriers in the way to ensuring peace in our country. We strongly hope that this constructive position on the part of the two guarantors of the Geneva accords will receive the practical support and cooperation of other involved countries.
We also hope that the recent visit of the Secretary-General to Teheran and Riyadh and his discussions with the leaders of Iran. Pakistan, Saudi Arabia and with the two Mujahideen leaders, namely. Hasrat Saheb Sebghatullah Mujaddidi and Jenab Pir Saheb Sayed Ahmad Gailani may bring an added impetus to the peace efforts and prepare the ground for negotiations on the launching of a transition process. In the course of my visit to the Secretary-General, we discussed all practical and logical options and possibilities towards that end.
Afghans have repeatedly proved that they will not hesitate to sacrifice their personal interests for the sake of the supreme interests of their country; but they will not allow others to take advantage of the present-day problems of the Afghans in order to impose their hidden intentions upon them. Afghans, whether inside or outside their country, are extremely sensitive about their national interests and will not accept any interference in, or infringements upon, their internal affairs.
We hope and expect that the United Nations will take some new initiatives for political settlement and devise, through consultations between Afghans, a vengeance and vendetta, in line with the Secretary-General's statement.
We are not speaking here about the so-called rights of minorities. Residents of Afghanistan are Afghans and Muslims. In fact, the question of minorities, as perceived in the political literature of other countries, is irrelevant in the case of Afghanistan; what should lie at the centre of our thoughts and actions is the need to ensure and safeguard the human rights of all citizens of Afghanistan regardless of their previous affiliations and deeds.
The transition mechanism must guarantee this matter in a comprehensive and reliable manner. I urge all peace-loving nations of the world that, while continuing their endeavours towards a peaceful end to the Afghan conflict, they should also provide generous assistance to our people with a view to eradicating the sad and grim consequences of the war from the life of the present generation throughout the country.
Our people long for peace, but they also need food, medicine, fuel and other basic items. Our country is rich in natural resources and its people are hard-working, but the monster of war has limited the possibility of their proper utilisation. Once peace is restored, there is no doubt that large-scale resources will be diverted from the war budget towards meeting the needs of the people and exploiting our natural wealth to ensure their prosperity. However, we cannot and, surely, must not wait for peace to come to solve some of those problems, such as the severe shortage of fuel and food supplies.
Afghans are patriotic, religious, theistic, brave, proud and peace-loving people. They wish to strengthen friendly ties and all-out cooperation with their neighbours and all countries of the world on the basis of the recognized principles of international law. In so far as they devotedly safeguard their national interests and honour, they also pay tribute to the rights and legitimate interests of other nations. They want to live in peace among themselves and with all nations of the world and to be the enemy of none and the friend of all.
Our country is in favour of having good relations with Pakistan, as a co-religionist, neighbouring country. We are always prepared to negotiate with Pakistan about ways and means to invigorate our friendship and bilateral cooperation. I fully believe that this very aim is in conformity with the interests of the two nations and the whole region.
We have historic common ties with the Islamic Republic of Iran. The common language, culture, customs and our common religion have strongly linked us to each other. We have wide-ranging opportunities to expand mutual cooperation. We recognize Iran as a big country with influence over the changes taking place in the region. We wish to promote and develop our friendship and our mutually beneficial cooperation with Iran.
We also regard the People's Republic of China as a major neighbouring country; in the past and in the present, China, as a friend of the people of Afghanistan, has greatly contributed to our country's economic projects, such as the Parwan irrigation project, the Bagrami textile mill in Kabul, the 300-bed hospital in Kandahar and so forth. Today, past limitations in Sino-Afghan relations have been done away with. Our journalists, sportsmen and private entrepreneurs travel to China, and a noticeable improvement is evident in the two countries' relations, which is according to the wishes of the two nations.
We are sure of our ever-growing traditionally friendly relations and
economic cooperation with the Soviet Union and the Republic of India, which have always assisted the Republic of Afghanistan in its efforts to achieve peace in the country.
The people of Afghanistan attach special importance to their relations with Saudi Arabia, as a big Islamic country where the Muslim sanctuary is located. The house of the Lord and the holy shrines of Mohammed, the great prophet of Islam, and of the Caliphs have drawn our Muslim people to that land for hundreds of years. We wish that our Saudi brothers would not only respond favorably to our call for a normalization of relations with Afghanistan but would also make use of their moral influence and significant role in order to restore peace in Afghanistan.
The peoples of Afghanistan and Turkey are traditional friends to one another. We hold in high esteem the memory of our genuine cooperation with Turkey through tens of educational, cultural, medical and defence projects. The Government of Afghanistan will make use of every opportunity to expand and further develop friendship and cooperation between the two countries.
Our ties with Syria have always been friendly, and the efforts of the Governments of the two countries to extend bilateral cooperation are convincingly increasing.
Kuwait, which has recently put a tormenting page in history behind it, has always been a friend of our country. We are seeking necessary avenues to promote out mutually beneficial cooperation with Kuwait.
Long ties of friendship and cooperation closely link the peoples of Afghanistan and Egypt. I believe that our endeavours to strengthen and develop the traditional relations between the two countries will achieve a desirable outcome.
Afghanistan strives equally strongly to develop good relations and mutually beneficial cooperation with other Arab and Islamic countries, relying upon the principles of the international law.
Normal and friendly relations with the United States of America are in our national interests and are very important to our people. The many manifestations of our multilateral economic, scientific and cultural cooperation with the United States include such projects as Helmand valley, the Kabul-Kandahar highway, Kabul university establishments, the academic affiliation system and the training of hundreds of Afghans in specialised fields in United States educational institutions. These are well appreciated in our country and evince the solid and friendly relations between our peoples. We hope the United States Administration will take the hand of cordial friendship that we have extended and will move towards the normalisation of relations with Afghanistan.
Switzerland, to which our country has been compared by some tourists and historians, has had a special interest in the destiny of the people of Afghanistan. The latest instance of this was the innovative visit of Mr. Kiaus Jacobi, State Secretary for Foreign Affairs of that country, to Kabul and the surrounding region. This visit was aimed at helping to establish understanding and peace between the conflicting parties. We are sincerely grateful to Switzerland for this bold act.
We also desire ever broader relations with the United Kingdom, France, Germany, Italy, Austria and other West European countries, as well as Canada and the United States. Each of these countries has assumed a noteworthy role in the socio-economic development of Afghanistan, which is recalled by our people with deep gratitude.
Even during the very hard years of war, we maintained commercial relations with Japan, the Republic of Korea and other countries of South-East Asia and the Far East. The restoration of peace establishes more propitious circumstances for the association of Afghanistan with the economic foundations of this region. In line with its economic policy, the Republic of Afghanistan reiterates its demand for membership in the South Asian Association for Regional Cooperation and is prepared to set up suitable economic associations with neighbouring countries.
Attracting foreign investment constitutes an integral part of my Government's economic policy. Afghanistan stands ready to provide legally guaranteed facilities for foreign investments from countries throughout the world, without discrimination, in such varied fields as banking, air and land transportation, industry, construction, communications, the exploration and extraction of mines, the establishment of agricultural and livestock farms, irrigation systems, energy-generating complexes, and so on.
As one of the founders of the Movement of Non-Aligned Countries and the Organization of the Islamic Conference (OIC), the Republic of Afghanistan wishes further to promote and strengthen its friendly relations with the members of the Movement and OIC, and will strive to achieve their common ideals. Together with other countries, we will make our contribution to increasing and upgrading the role of the United Nations in settling global issues and safeguarding world peace, as well as implementing the objectives of the United Nations Charter to the benefit of all mankind.
Afghanistan is a peace-loving, non-aligned and neutral country and does not intend to pose any threat to, or commit any aggression against, any other country. We emphasize that Afghanistan is genuinely and earnestly striving for good relations with all countries. States and Governments on the basis of mutual respect and interests, and to live in peace and tranquillity with all nations of the world.
This is our sincere message to all Afghans and from all Afghans to the entire world. The Afghan nation has gained worthiness, respect and honour for its struggle for peace and justice. Any feelings of solidarity and sympathy towards this free-born and independent nation should be applied towards ending its agonies and not to perpetuating and heightening its miseries and pains.
I ask the representatives of free and independent nations to extend their cooperation and earnest solidarity in assistance, and I pray God Almighty to grant happiness to the Afghans and peace and prosperity to all humanity.
